Citation Nr: 1513428	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (other than headaches).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and C.M.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to February 2004 and from August 2004 to March 2005, during the Gulf War Era.  He was awarded the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran claimed that he had headaches as a residual an in-service traumatic brain injury (TBI).  However, in a January 2015 rating decision, the RO granted service connection for migraine headaches.  Therefore, the issue of service connection for headaches has been granted in full.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to adjudicate the Veteran's claim.

The Veteran contends that he currently suffers from disabling residuals of a TBI as a consequence of a head injury from service.  He is competent to report that he recalls experiencing an impact injury to his head during service.  Specifically, the Veteran stated that his main source of injury was from a roll-over drill preparing for combat operations into central Baghdad, resulting in loss of consciousness.  (See May 2010 VA Form 21-4138).

He further stated there were multiple large explosions that occurred within a few blocks of his location and multiple traumas in combat with insurgents, as well as during HtH training while in country along with head injuries sustained during training weekends with the National Guard.  (See September 2014 Written Statement).

His VA medical records present competent indications that he may have disabling symptoms that may be associated with a TBI.  In particular, a June 2010 VA examiner diagnosed him with a mild TBI.  He was also diagnosed in February 2009.  (See VA treatment record dated 2/13/09).  The Veteran has reported symptoms such as mild memory loss, socially inappropriate behavior, dizziness, light headedness, nerve dysfunction, loss of attention and focus, and vision.  (See Written Lay Statement from C. M. received January 2013; and February 2009, January 2010, and February 2010 VA treatment records).  

The Veteran is currently service connected for, in pertinent part, migraine headaches and PTSD.  It is unclear whether his symptoms of mild memory loss, socially inappropriate behavior, or any other residual manifestations are related to his service-connected disabilities of PTSD and migraine headaches, or a separate disability related to a TBI.  (See September 2014 VA Form 21-4138).  This case presents certain medical questions which cannot be answered by the Board.  

In September 2014, the Veteran testified that he had treatment from Dr. Henkin and at Sacred Heart Hospital.  In an October 2014 written statement, the Veteran stated that he obtained records from Sacred Heart Hospital, but that they were not pertinent to the appeal.  It is unclear whether he also obtained records from Dr. Henkin.  On remand, the RO should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since March 2014.

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Henkin; as well as his treatment records from Sacred Heart Hospital.

3.  Thereafter, the AOJ should arrange for the Veteran to be scheduled for a VA TBI protocol examination.  The claims file must be reviewed by the examiner.  Any indicated tests or studies should be completed.  The current Compensation and Pension Service TBI Examination Guidelines must be followed and all findings must be reported in detail.  The examiner must review the Veteran's STRs and post-service medical records (including prior VA examination reports and consultation/evaluation reports discussing possible residuals of a TBI such as behavioral concerns, vision problems, etc.).

The examiner must specifically address each of the Veteran's subjective complaints alleged to be related to an incident when he suffered injury to the brain (i.e., mild memory loss, socially inappropriate behavior, dizziness, light headedness, nerve dysfunction, loss of attention and focus, and vision).

The examiner must provide an opinion as to whether the Veteran has any current residuals of his in-service head injury(ies).

For any current residuals, the examiner should determine whether they are residuals of the in-service head injury(ies), or are manifestations of the Veteran's service-connected PTSD and/or migraine headaches.  

A complete rationale for all opinions is requested.  

4.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


